IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-80,200-06


                      EX PARTE NORMAN WADE YOES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 15286-03 IN THE 43RD DISTRICT COURT
                            FROM PARKER COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of theft and sentenced to 30 years’ imprisonment. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On Oct. 7, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court developed the record and

made findings of fact and conclusions of law. We remand this application to the trial court to

complete its evidentiary investigation and make findings of fact and conclusions of law.

       The trial court shall make findings of fact and conclusions of law within ninety days from
the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 17, 2021
Do not publish